Per Curiam.
This is an appeal from the findings and order of the State Board of Equalization and Assessment dated August 15, 1989, denying the appellants’ claims for property tax relief. The appellants in these cases are the owners of centrally assessed property in the State of Nebraska and operate natural gas transmission pipelines in Nebraska.
The issues raised in this appeal are disposed of by Natural Gas Pipeline Co. v. State Bd. of Equal., ante p. 357, 466 N.W.2d 461 (1991). In light of our decision in that case, the causes are remanded to the State Board of Equalization and Assessment for further proceedings consistent with our opinion in Natural Gas Pipeline Co., supra.
Reversed and remanded for
FURTHER PROCEEDINGS.